Citation Nr: 0021845	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-02 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right ring finger with associated ulnar nerve 
injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  



INTRODUCTION

The veteran had active service from August 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
which increased the rating for the veteran's right ring 
finger disability from 0 percent to 10 percent disabling, 
effective February 10, 1997.  On his February 1998 
substantive appeal (VA Form 9) the veteran requested a 
hearing before a member of the Board at he RO.  Accordingly, 
a hearing was scheduled before a member of the Board in July 
2000.  The veteran failed to appear for this hearing.  


FINDING OF FACT

The veteran has a 15-degree flexion contracture of the distal 
interphalangeal joint of the right ring finger with a mild 
swan neck deformity of the right ring finger with no more 
than mild incomplete paralysis of the ulnar nerve.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
residuals of fracture of the right ring finger with 
associated ulnar nerve injury have not been met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.71(a), 4.124(a), Diagnostic Codes 5227, 5155, 8516 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background  

On VA medical examination in March 1997 the veteran was noted 
to be right handed.  He complained of diminished strength in 
the right hand with a weakened grip and loss of dexterity.  
Evaluation revealed full range of motion of the right wrist 
on flexion, extension, and radial and ulnar deviation.  There 
was full range of motions of all fingers in the right hand, 
with the exception of the distal interphalangeal joint of the 
right ring finger, which had extension limited to -15 
degrees.  There was decreased sensation to pin prick over the 
entire right ring finger at all points distal to the 
metacarpophalangeal joint.  There was no evidence of 
intrinsic right hand muscle atrophy.  The right ring finger 
was nontender and there was no swelling, warmth, or color 
changes present.  Grip strength measured by Jamar dynameter 
ranged from 24 to 32 pounds on the right, compared with a 
range of 82 to 85 pounds on the left.  An X-ray of the right 
hand revealed an old fracture deformity at the first phalanx 
of the fourth digit.  There was slight narrowing of the 
radiocarpal joint and hypertrophic spurring at the base of 
the distal phalanx of the second, third, fourth, and fifth 
digits.  The diagnoses included status post fracture right 
ring finger with residual deformity, and peripheral nerve 
injury, right hand.  

During a VA medical examination in August 1998 the veteran 
said that his right hand was getting weaker and he reported 
increasing numbness on the ulnar/dorsal aspect of the hand, 
particularly in the winter.  Evaluation revealed full range 
of motion in the right wrist in flexion, extension, radial 
deviation, and ulnar deviation.  There was a 15-degree 
flexion contracture of the right ring finger and the little 
finger along with Heberden's nodes at those joints.  There 
was a swan neck deformity of the right ring finger.  The 
veteran reported a relative decrease to pin wheel sensation 
over the ulnar distribution of the right hand.  There was 
flattening noted at the first dorsal interosseous muscle.  
Hand circumferences were symmetrical at 8 1/4th inches as 
measured over the mid metacarpals.  Grip strength measured by 
Jamar dynameter was from 7 to 25 pounds on the right as 
compared to 78 to 81 pounds on the left.  The right hand was 
nontender with no swelling, warmth or color change.  The 
Tinel's sign was negative at the right wrist and positive at 
the ulnar grove of the right elbow.  The diagnosis included 
status post fracture right ring finger with residual 
deformity, and peripheral nerve injury, right hand.  

II. Legal Analysis  

The Board notes initially that it finds that the veteran's 
claim for an increased rating for his service connected right 
ring finger disability is well grounded, in that it is 
plausible.  All necessary development has been completed in 
regard to this claim and no further action in regard to this 
matter is necessary in order to fulfill the VA's duty to 
assist the veteran in the development of this claim under the 
provisions of 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5227, favorable or unfavorable ankylosis of the ring finger 
of either hand is evaluated as zero percent disabling.  
Extremely unfavorable ankylosis of the right ring finger may 
be rated as an amputation and evaluated under Diagnostic Code 
5155.  Under the provisions of this diagnostic code, a 10 
percent evaluation will be assigned for amputation of the 
ring finger of either hand without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto.  
Extremely unfavorable ankylosis of a finger is deemed to 
exist if all the joints of the finger are ankylosed in 
extension or in extreme flexion, or with rotation and 
angulation of the bones.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  See the regulatory notes following 
Diagnostic Code 5219.  

It is apparent from the evidence that the veteran does not 
have an amputation of the right ring finger.  While he does 
lack 15 degrees of extension of the distal interphalangeal 
joint of the ring finger, the finger is obviously not in 
extremely unfavorable ankylosis as defined above.  Since that 
is the case, a compensable evaluation for the veteran's 
service connected residuals of an injury to the right ring 
finger is not warranted under the provisions of Diagnostic 
Codes 5227 and 5155 and the related regulatory notes 
discussed in the preceding paragraph.  

The veteran has been assigned a 10 percent rating for damage 
to the right ulnar nerve under the provisions of 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8516.  Under the provisions of 
this diagnostic code a 10 percent evaluation is assignable 
for disability of the ulnar nerve in the major upper 
extremity consisting of mild incomplete paralysis.  A 30 
percent rating is assigned under Diagnostic Code 8516 if 
there is disability of the ulnar nerve consisting of moderate 
incomplete paralysis.  A 40 percent rating is assigned under 
Diagnostic Code 8516 if there is disability of the ulnar 
nerve consisting of severe incomplete paralysis.  

It is apparent in this case that the VA examinations 
conducted in March 1997 and August 1998 covered right hand 
and right upper extremity symptoms above and beyond the 
service connected injury to the right ring finger.  The 
service connected ulnar nerve injury here is to that portion 
of the nerve involving the right ring finger.  It does not 
involve injury above the ring finger at the wrist or at the 
elbow and it does not involve fingers of the hand other than 
the right ring finger.  The veteran exhibited decreased 
sensation in the right ring finger on examination, and it is 
indicated that as regards the right ring finger itself, there 
is some decreased grip strength.  Impairment of grip strength 
involving any other fingers of the right hand is not part and 
parcel of the service connected disability.  Considering all 
of this, including the fact that the service connected injury 
involves only the very distal distribution of the ulnar 
nerve, there is no more than mild incomplete paralysis of the 
right ulnar nerve.



ORDER

An evaluation in excess of 10 percent for the residuals of 
fracture of the right ring finger with associated ulnar nerve 
injury is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

